                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                           MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

James Waddick v. Sofradim Production SAS                                2:13-cv-24504

                            MEMORANDUM OPINION AND ORDER

        On August 13, 2019, I ordered the last remaining plaintiff in this case, James

Waddick, to show cause on or before August 27, 2019, why his case should not be

dismissed without prejudice as to the last remaining unserved defendant, Sofradim

Production SAS, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

Plaintiff, who is represented by counsel, did not respond or otherwise show cause.

        The court ORDERS that the unserved defendant, Sofradim Production SAS, is

dismissed without prejudice pursuant to Rule 4(m). No other defendants remain and

this case is stricken from the docket and closed.

        The court DIRECTS the Clerk to send a copy of this order to counsel of record

and any unrepresented party.

                                                    ENTER:   August 29, 2019
